Opinion filed April 5, 2007














 








 




Opinion filed April 5, 2007
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00070-CV 
                                                     __________
 
IN RE BILLY SWINEY AND PATRICIA SWINEY
 
 

 
Original Mandamus Proceeding 
 

 
M
E M O R A N D U M  O P I N I O N
 
Billy Swiney and Patricia Swiney have filed
in this court a petition for writ of mandamus. 
Relators are challenging the trial court=s
December 29, 2005 order denying their amended motion to compel discovery
responses of Cusach, Inc. d/b/a Lone Star Mobile Homes to their third request
for production, their motion to compel discovery responses to their second
amended request for production of Cusach, and their motion for sanctions.  Relators argue that the trial court should
have ordered Cusach to produce net worth and financial information.  Relators seek a writ of mandamus requiring
the trial court to enter an order compelling Cusach to produce net worth and
financial information. 




The trial court entered the challenged
order on December 29, 2005.  Relators
filed their  petition for writ of
mandamus in this cause on March 27, 2007. 
Thus, relators did not file their petition for writ of mandamus until
fifteen months after the trial court entered its order.  Delay alone provides ample ground to deny
mandamus relief.  In re Xeller, 6
S.W.3d 618 (Tex. App.CHouston [14th Dist.] 1999, orig.
proceeding).  When the record does not
reveal a justification for the delay, a court may appropriately deny mandamus
relief.  See Rivercenter Assocs. v.
Rivera, 858 S.W.2d 366, 367 (Tex.
1993).
Relators attribute their delay in this
cause to waiting for the trial court=s resolution of similar discovery issues
involving a codefendant, Crest Ridge Homes, Inc.  The trial court entered an order denying
relators= motion to compel Crest Ridge to produce
net worth and financial information on December 26, 2006.  Relators have filed a separate petition for
writ of mandamus in Cause No. 11-07-00071-CV relating to the trial court=s December 26, 2006 order.  Waiting for the trial court to address
discovery issues relating to Crest Ridge does not justify relators= fifteen-month delay in seeking mandamus
relief in this cause.  Therefore, based
on their delay in filing this cause, we deny mandamus relief to relators.       
Additionally, in this cause, relators argue
that the trial court abused its discretion in failing to compel the production
of net worth and financial information. 
Relators raise a similar argument in Cause No. 11-07-00071-CV.  For the reason stated above in this opinion
and for the reasons stated in our opinion denying mandamus relief in Cause No.
11-07-00071-CV, we find that relators have failed to establish their right to
mandamus relief in this cause.
We deny relators= petition for writ of mandamus. 
 
 
PER CURIAM
 
April 5, 2007
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.